DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 06/24/2021 have been fully considered but they are not persuasive.
Applicant argues that amended claim 1 contains subject matter not taught by the art of record; however, applicant misinterprets the cited disclosure from the Hossack reference. Applicant argues that balloon 26 does not correspond to a feature in the amended claim; however, this is incorrect. Annotated versions of applicant’s figure 9 and Hossack’s figure 1 are reproduced below. Applicant contends that there is no showing of the sheath attached to an interior wall of a portion of the proximal lumen. However, as shown in Hossack’s figure 1, the “sheath” #60, is attached to an interior wall of a portion of the “proximal lumen” #26. As cited in the final rejection of 12/27/2020, Hossack discloses “the sheath over the support tube is attached to an interior wall of a portion of the proximal lumen (“balloon 26 may be distally affixed (e.g., using adhesive or heat welding) to the exterior of sheath 60” Hossack, [0049]).” Thus, Hossack discloses structures corresponding to the “proximal lumen”, “sheath”, “support tube”, and cable, wherein the interior wall of the “proximal lumen” defined by balloon 26 is attached to the exterior . 

    PNG
    media_image1.png
    680
    1002
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    848
    1150
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6-8, 10, 12-14, 17, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Hossack et al. (U.S. Pub. No. 2004/0044286), hereinafter “Hossack” in further view of Sinelnikov et al. (U.S. Pub. No. 2015/0257779), hereinafter “Sinelnikov”.


an imaging component (ultrasound transducer, #16, Hossack, Fig. 1; transducer array, #80, Hossack, Fig. 4) mounted on a support frame (flex circuit, #20, Hossack, Fig. 1; flex circuit, #76, Hossack, Fig. 4) with a proximal end and a distal end having a base adapted and configured to at least partially encircle a support tube (flex circuit, #20, surrounds guidewire lumen, #30, Hossack, Fig. 1; flex circuit, #76, surrounds support tube, #100, and guidewire lumen, #30, Hossack, Fig. 4), a proximal facing shoulder mount (sheath, #60, overlaps and is bonded to the proximal end of flex circuit, #20, at sheath distal end, #62, Hossack, Fig. 1; “At its most distal end 62, sheath 60 may be affixed (e.g. using an adhesive or heat weld) to the exterior of flex circuit 20” Hossack, [0047]);
a distal tip (atraumatic tip, #31, Hossack, Fig. 1) having a distal end and a proximal end and a lumen extending from the proximal end to the distal end (guidewire lumen, #30, Hossack, Fig. 1) and a distal portion of the lumen comprises a second diameter sized to have an inner diameter of about the same size as an inner diameter of the support tube (guidewire lumen, #30, remains the same size throughout atraumatic tip, #31, Hossack, Fig. 1; guidewire lumen, #30, remains the same size throughout distal tip, #24, Hossack, Fig. 4); and
proximal cap having a distal end and a proximal end and a lumen extending from the proximal end to the distal end sized to be greater than the largest cross section dimension of the support tube wherein a distal portion of the lumen is sized to fit over a portion of the proximal facing shoulder mount (sheath, #60, overlaps and is bonded to the proximal end of flex circuit, #20, at sheath distal end, #62, Hossack, Fig. 1; “At its most distal end 62, sheath 60 may be affixed (e.g. using an adhesive or heat weld) to the exterior of flex circuit 20” Hossack, [0047]; “balloon 26 may be distally affixed (e.g., using adhesive or heat welding) to the exterior of sheath 60” Hossack, [0049]; see also Hossack, Figs. 1 and 4 demonstrating that balloon, #26, and sheath, #60, form the proximal cap lumen)

However, this first embodiment of Hossack does not disclose a distal facing shoulder mount
a proximal portion of the lumen is sized to fit over a portion of the distal facing shoulder mount
However, a second embodiment and a third embodiment of Hossack teach a distal facing shoulder mount (tip, #88, is connected to the support structure, #86, by overlapping the support structure at retaining ring, #92, Hossack, Fig. 3a; [0057]; additionally a third embodiment teaches “Separate retaining rings (e.g., ruby retaining rings that have been individually machined and attached to the surface of tube 100) may be positioned along tube 100” Hossack, [0058])
a proximal portion of the lumen comprises a first diameter sized to fit over a portion of the distal facing shoulder mount (tip, #88, is connected to the support structure, #86, by overlapping the support structure at retaining ring, #92, Hossack, Fig. 3a; “Tip 88 of structure 86 may form all or part of the portion of guide wire lumen portion 31 shown in FIG. 1 that protrudes towards distal tip 24 at distal end 14 of catheter 10” Hossack, [0057]; additionally a third embodiment teaches “Separate retaining rings (e.g., ruby retaining rings that have been individually machined and attached to the surface of tube 100) may be positioned along tube 100” Hossack, [0058])
the first diameter is larger than the second diameter (in the second embodiment shown in Fig. 3a, tip, #88, is tapered from the diameter at retaining ring, #92, and that of the distal end of tip, #88; furthermore, Hossack explicitly states in paragraph [0057] “bore 87 extends alone the longitudinal axis 96 of structure 86 and may serve as a portion of guide wire lumen 30... Tip 88 of structure 86 may form all or part of the portion of guide wire lumen portion 31 shown in FIG. 1 that protrudes towards distal tip 24 
It would have been obvious to one having ordinary skill in the art to have modified the first embodiment of Hossack’s disclosure of an atraumatic tip with the second embodiment and third embodiment of Hossack’s teaching of a tip that overlaps the support structure as Hossack explicitly states that any of the “illustrative support structures that may be used to form the core of the transducer assembly” (Hossack, [0057]).
However, while Hossack discloses a proximal cap having an exterior portion of the distal end, Hossack does not explictly disclose an exterior portion of the cap is scalloped or reduced relative to another exterior portion of the cap, thereby forming a scalloped portion or reduced portion, respectively.
However, in the same field of endeavor, Sinelnikov teaches an exterior portion of a cap is scalloped or reduced relative to another exterior portion of the cap, thereby forming a scalloped portion or reduced portion, respectively (“the wires 525 and coolant delivery lumen 542 to a section of the manifold component dedicated for housing 528 ablation transducer 513, which comprises a wire management shelf 527, an indented housing 528 for mounting the ablation transducer assembly, a solder relief hole 529, and protective ridges 530” Sinelnikov, [0159]; also see Sinelnikov, Figs. 12B and 12H).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hossack’s disclosure of a distal end of a proximal cap that accommodates the wires of the ultrasound transducer with Sinelnikov’s teaching of an indented, sloped wire management shelf that accommodates the wires of the ultrasound transducer as Sinelnikov explictly states that by mounting the wires to the transducer via the wire management shelf and the indented housing “[t]he protective ridges 530 define a channel for coolant to flow over the ablation transducer to the echolucent imaging chamber 515 and maintain a space between the ablation transducer and an 

Regarding claim 3, while Hossack discloses a distal portion of the proximal cap accommodates a portion of the imaging component (“Wires 18 exiting port 42 may be passed along the center of catheter 10 until they reach tab 44 of the flex circuit, where these wires are electrically connected to the transducer circuitry” Hossack, [0040]), Hossack does not explictly disclose the scalloped portion or the reduced portion of the cap.
However, in the same field of endeavor, Sinelnikov teaches the scalloped portion or the reduced portion of the cap (“the wires 525 and coolant delivery lumen 542 to a section of the manifold component dedicated for housing 528 ablation transducer 513, which comprises a wire management shelf 527, an indented housing 528 for mounting the ablation transducer assembly, a solder relief hole 529, and protective ridges 530” Sinelnikov, [0159]; also see Sinelnikov, Figs. 12B and 12H).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hossack’s disclosure of a distal end of a proximal cap that accommodates the wires of the ultrasound transducer with Sinelnikov’s teaching of an indented, sloped wire management shelf that accommodates the wires of the ultrasound transducer as Sinelnikov explictly states that by mounting the wires to the transducer via the wire management shelf and the indented housing “[t]he protective ridges 530 define a channel for coolant to flow over the ablation transducer to the echolucent imaging chamber 515 and maintain a space between the ablation transducer and an echolucent shell layer 539. If the catheter is pressed into an internal wall of a vessel, for example by deflecting a steerable delivery sheath, the protective edges maintain the space by stopping the soft, thin layer of the echolucent shell from collapsing” (Sinelnikov, [0161]).


However, a second embodiment of Sinelnikov discloses the scalloped portion or the reduced portion of the cap further comprising a pass through the scalloped portion or the reduced portion of the cap extending from an opening in a cap exterior wall to an opening in communication with the cap lumen, the opening in the cap exterior wall is located distal to the opening in communication with the cap lumen (“The catheter may comprise electrical conductors 315 to deliver current to the ablation transducer” Sinelnikov, [0154]; Figure 11 shows that electrical conductors, #315, exits from the cap lumen at the scalloped portion of the manifold component, Sinelnikov, Fig. 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hossack’s disclosure of a distal end of a proximal cap that accommodates the wires of the ultrasound transducer with the second embodiment of Sinelnikov’s teaching of passing wires through the cut-away face of the cap as Sinelnikov explictly states that passing these electrical conductors through the cut-away face of the cap allows one to “communicate a signal from a sensor such as a temperature or pressure sensor” and states that “high intensity, high duty cycle, mode of operation may result in self-heating of the transducer element and surrounding structural elements. Therefore, the temperature of transducer or adjacent elements may be monitored with a temperature sensor (e.g., a thermocouple). If temperature is deemed to be too high, the transducer may be cooled down during use by a means of reducing duty cycle, or electrical power output into the transducer, or irrigation or circulating fluid cooling” thereby preventing damage to the transducer.

Regarding claim 6, Hossack discloses the portion of the imaging component is an electronic connector (“wires 18 may be attached to conductors 74 on tab portion 44 of flex circuit substrate 76” Hossack, [0054]) for communication with an image processing system configured for use with the imaging component (“electrical cable 18 is used to electrically connect the ultrasound transducer 16 to the imaging equipment” Hossack, [0032]).

Regarding claim 7, Hossack discloses the electronic connect comprises a flexible leg extending from the support frame (“wires 18 may be attached to conductors 74 on tab portion 44 of flex circuit substrate 76” Hossack, [0054]).

Regarding claim 8, while Hossack discloses a distal portion of the proximal cap (sheath, #60, overlaps and is bonded to the proximal end of flex circuit, #20, at sheath distal end, #62, Hossack, Fig. 1; “At its most distal end 62, sheath 60 may be affixed (e.g. using an adhesive or heat weld) to the exterior of flex circuit 20” Hossack, [0047]), Hossack does not explictly disclose the cap further comprising a pass through formed in a wall of the cap extending from an opening in a cap exterior wall to an opening in communication with the cap lumen, the opening in the cap exterior wall is located distal to the opening in communication with the proximal cap lumen.
However, a second embodiment of Sinelnikov discloses the cap further comprising a pass through formed in a wall of the cap extending from an opening in a cap exterior wall to an opening in communication with the cap lumen, the opening in the cap exterior wall is located distal to the opening in communication with the proximal cap lumen (“The catheter may comprise electrical conductors 315 to deliver current to the ablation transducer” Sinelnikov, [0154]; Figure 11 shows that electrical conductors, #315, exits from the cap lumen at the scalloped portion of the manifold component, Sinelnikov, Fig. 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hossack’s disclosure of a distal end of a proximal cap that 

Regarding claim 10, Hossack discloses the pass through or opening is sized to pass a microcable (cable, #18, fits through cable exit port, #42, Hossack, Fig. 1) for connection of the imaging component to an image processing system configured for use with the imaging component (“electrical cable 18 is used to electrically connect the ultrasound transducer 16 to the imaging equipment” Hossack, [0032]).

Regarding claim 12, Hossack discloses the base completely encircles the support tube (flex circuit, #20, surrounds, guidewire lumen, #30, Hossack, Fig. 1; flex circuit, #76, surrounds, support tube, #100, Hossack, Fig. 4; “a flex circuit may be wrapped around a support lumen to form a cylindrical transducer” Hossack, [0052]).

Regarding claim 13, Hossack discloses the base has a cross section shape similar to a cross section shape of the support tube (flex circuit, #20, surrounds, guidewire lumen, #30, Hossack, Fig. 1; flex circuit, #76, surrounds, support tube, #100, Hossack, Fig. 4; “a flex circuit may be wrapped around a support lumen to form a cylindrical transducer” Hossack, [0052]).



Regarding claim 17, the first embodiment of Hossack does not disclose the distal tip has a tapered shape from the proximal end to the distal end.
However, in the same field of endeavor, a second embodiment of Hossack teaches the distal tip has a tapered shape from the proximal end to the distal end (tip, #88, narrows from retaining ring, #92, to the distal end, Hossack, Fig. 3a).
It would have been obvious to one having ordinary skill in the art to have modified the first embodiment of Hossack’s disclosure of an atraumatic tip with the second embodiment of Hossack’s teaching of a tip that overlaps the support structure as Hossack explicitly states that any of the “illustrative support structures that may be used to form the core of the transducer assembly” (Hossack, [0057]).

Regarding claim 40, while Hossack discloses the proximal cap accommodates a portion of the imaging component (“Wires 18 exiting port 42 may be passed along the center of catheter 10 until they reach tab 44 of the flex circuit, where these wires are electrically connected to the transducer circuitry” Hossack, [0040]), Hossack does not explictly disclose an exterior portion of the proximal cap is removed to form a reduced portion.
However, in the same field of endeavor, Sinelnikov teaches an exterior portion of the proximal cap is removed to form a reduced portion (“the wires 525 and coolant delivery lumen 542 to a section of the manifold component dedicated for housing 528 ablation transducer 513, which comprises a wire management shelf 527, an indented housing 528 for mounting the ablation transducer assembly, a solder relief hole 529, and protective ridges 530” Sinelnikov, [0159]; also see Sinelnikov, Figs. 12B and 12H).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hossack’s disclosure of a distal end of a proximal cap that accommodates the wires of the ultrasound transducer with Sinelnikov’s teaching of an indented, sloped 

Regarding claim 41, the first embodiment of Hossack discloses the proximal cap comprises a proximal portion and a distal portion (sheath, #60, overlaps and is bonded to the proximal end of flex circuit, #20, at sheath distal end, #62, Hossack, Fig. 1; “At its most distal end 62, sheath 60 may be affixed (e.g. using an adhesive or heat weld) to the exterior of flex circuit 20” Hossack, [0047]). 
However, the first embodiment of Hossack does not disclose the reduced portion is positioned at the distal portion and extends to the distal end of the proximal cap.
However, the second embodiment of Hossack discloses the reduced portion is positioned at the distal portion and extends to the distal end of the proximal cap (“Retaining ring portions 90 and 92 define an annular gap 94 into which transducer array 80 fits” Hossack, [0057]; retaining ring, #92, defines the proximal end of tip, #88, Hossack, Fig. 3a; also see Hossack, Fig. 4)
It would have been obvious to one having ordinary skill in the art to have modified the first embodiment of Hossack’s disclosure of an atraumatic tip with the second embodiment and third embodiment of Hossack’s teaching of a tip that overlaps the support structure as Hossack explicitly states that any of the “illustrative support structures that may be used to form the core of the transducer assembly” (Hossack, [0057]).

s 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the first and second embodiment of Hossack in further view of Sinelnikov as in claim 1 above, and further in view of Fong (U.S. Pub. No. 2014/0180121), hereinafter “Fong”.

Regarding claim 2, Hossack does not explicitly teach the imaging component is one of a single crystal piezoelectric transducer, a ceramic piezoelectric transducer, an intravascular ultrasound transducer, a rotational intravascular ultrasound transducer, a piezo-electric micro-machined ultrasonic transducer (PMUT), or a capacitive micro-machined ultrasonic transducer (CMUT).
However, in the same field of endeavor, Fong teaches the imaging component is one of a single crystal piezoelectric transducer, a ceramic piezoelectric transducer, an intravascular ultrasound transducer, a rotational intravascular ultrasound transducer, a piezo-electric micro-machined ultrasonic transducer (PMUT), and a capacitive micro-machined ultrasonic transducer (CMUT) (“There are two types of IVUS catheters commonly in use, mechanical/rotational IVUS catheters and solid state catheters. A solid state catheter (or phased array) has no rotating parts, but instead includes an array of transducer elements (for example 64 elements). In a rotational IVUS catheter, a single transducer having a piezoelectric crystal is rapidly rotated” Fong, [0004]; “Typically, ultrasound systems rely on conventional piezoelectric transducers, built from piezoelectric ceramic (commonly referred to as the crystal) and covered by one or more matching layers (typically thin layers of epoxy composites or polymers). Two advanced transducer technologies that have shown promise for replacing conventional piezoelectric devices are the PMUT (Piezoelectric Micromachined Ultrasonic Transducer) and CMUT (Capacitive Micromachined Ultrasonic Transducer)” Fong, [0009]; “The transducer subassembly 118 can be of any suitable type, including but not limited to one or more advanced transducer technologies such as PMUT or CMUT. The transducer subassembly 118 can include either a single transducer or an array” Fong, [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second embodiment of Hossack’s teaching of an 

Regarding claim 18, the first embodiment of Hossack discloses the distal most end of the distal tip is an atraumatic shape (atraumatic tip, #31, Hossack, Fig. 1).
However, Hossack does not explictly teach a rounded shape.
However, in the same field of endeavor Fong teaches a rounded shape (“In some configurations the distal tip has a rounded, blunt distal end. The catheter body can be tubular and have a forward-facing circular aperture which communicates with the atraumatic tip.” Fong, [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second embodiments of Hossack’s teaching of an atraumatic tip with Fong’s teaching of a rounded, atraumatic tip as Fong explicitly states that “[t]he atraumatic distal tip permits advancing the catheter distally through the blood vessel or other body lumen while reducing any damage caused to the body lumen by the catheter” (Fong, [0039]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the first and second embodiment of Hossack in further view of Sinelnikov as in claim 3 above, and in further view of Gerdts et al. (U.S. Pub. No. 2014/0288630), hereinafter “Gerdts”.

Regarding claim 5, while Hossack discloses a distal portion of the proximal cap (sheath, #60, overlaps and is bonded to the proximal end of flex circuit, #20, at sheath distal end, #62, Hossack, Fig. 1; “At its most distal end 62, sheath 60 may be affixed (e.g. using an adhesive or heat weld) to the exterior of flex circuit 20” Hossack, [0047]), Hossack does not explictly disclose the scalloped portion or the reduced portion of the cap further comprising a pass through the scalloped portion or the reduced portion of the cap extending from an opening in a cap exterior wall to an opening in communication with the cap 
However, a second embodiment of Sinelnikov discloses the scalloped portion or the reduced portion of the cap further comprising a pass through the scalloped portion or the reduced portion of the cap extending from an opening in a cap exterior wall to an opening in communication with the cap lumen, the opening in the cap exterior wall is located distal to the opening in communication with the cap lumen (“The catheter may comprise electrical conductors 315 to deliver current to the ablation transducer” Sinelnikov, [0154]; Figure 11 shows that electrical conductors, #315, exits from the cap lumen at the scalloped portion of the manifold component, Sinelnikov, Fig. 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hossack’s disclosure of a distal end of a proximal cap that accommodates the wires of the ultrasound transducer with the second embodiment of Sinelnikov’s teaching of passing wires through the cut-away face of the cap as Sinelnikov explictly states that passing these electrical conductors through the cut-away face of the cap allows one to “communicate a signal from a sensor such as a temperature or pressure sensor” and states that “high intensity, high duty cycle, mode of operation may result in self-heating of the transducer element and surrounding structural elements. Therefore, the temperature of transducer or adjacent elements may be monitored with a temperature sensor (e.g., a thermocouple). If temperature is deemed to be too high, the transducer may be cooled down during use by a means of reducing duty cycle, or electrical power output into the transducer, or irrigation or circulating fluid cooling” thereby preventing damage to the transducer.
However, the first and second embodiment of Hossack in further view of Sinelnikov does not teach the pass through forms an angle of about 45 degrees relative to the proximal cap lumen.
However, in the same field of endeavor, Gerdts teaches the pass through forms an angle of about 45 degrees relative to the proximal cap lumen (“Port 344 can extend at an acute angle (e.g. a 45 degree angle) relative to the longitudinal axis” Gerdts, [0101]).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the first and second embodiment of Hossack in further view of Sinelnikov as in claim 1 above, and in further view of Gerdts.

Regarding claim 9, while Hossack discloses a distal portion of the proximal cap (sheath, #60, overlaps and is bonded to the proximal end of flex circuit, #20, at sheath distal end, #62, Hossack, Fig. 1; “At its most distal end 62, sheath 60 may be affixed (e.g. using an adhesive or heat weld) to the exterior of flex circuit 20” Hossack, [0047]), Hossack does not explictly disclose the cap further comprising a pass through formed in a wall of the cap extending from an opening in a cap exterior wall to an opening in communication with the cap lumen, the opening in the cap exterior wall is located distal to the opening in communication with the proximal cap lumen.
However, a second embodiment of Sinelnikov discloses the cap further comprising a pass through formed in a wall of the cap extending from an opening in a cap exterior wall to an opening in communication with the cap lumen, the opening in the cap exterior wall is located distal to the opening in communication with the proximal cap lumen (“The catheter may comprise electrical conductors 315 to deliver current to the ablation transducer” Sinelnikov, [0154]; Figure 11 shows that electrical conductors, #315, exits from the cap lumen at the scalloped portion of the manifold component, Sinelnikov, Fig. 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hossack’s disclosure of a distal end of a proximal cap that 
However, the first and second embodiment of Hossack does not teach the pass through forms an angle of about 45 degrees relative to the proximal cap lumen.
However, in the same field of endeavor, Gerdts teaches the pass through forms an angle of about 45 degrees relative to the proximal cap lumen (“Port 344 can extend at an acute angle (e.g. a 45 degree angle) relative to the longitudinal axis” Gerdts, [0101]).
It would have been obvious to one having ordinary skill in the art to have modified the first and second embodiment of Hossack’s teaching of exit lumen with Gerdts’ teaching of a 45 degree angle port as Gerdts explicitly states that this will “reduce stress imparted on a guide wire by continuous outer sheath 300 as the guide wire exits port 344 and extends substantially parallel to the longtitudinal axis of the outer sheath 300. Such an angled arrangement can, for example, reduce friction between the guide wire and outer sheath 300 as outer sheath 300 is retracted relative to the guide wire” (Gerdts, [0101]).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the first and second embodiment of Hossack in further view of Sinelnikov as in claim 1 above, and in further view of Moberg et al. (U.S. Pub. No. 2007/0078387), hereinafter “Moberg”.


However, in the same field of endeavor, Moberg teaches glue holes positioned to allow centering in the distal tip so that they can fill a gap between the support tube and an interior wall of the distal tip (“material acts to adhesively or otherwise engage the tip 10 to the catheter shaft 20” Moberg, [0036]; “radiopaque loaded adhesive 90 at least partially fills the cavity 60 about the catheter shaft 80 and affixes the catheter tip 10 to the catheter shaft 80” Moberg, [0039]; Fill ports, #50, are symmetrically placed on opposing sides of the tip, Moberg, Figs. 7 and 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second embodiments of Hossack in further view of Sinelnikov’s teaching of a catheter with a tip with Moberg’s teaching of adhesive fill ports as Moberg explicitly states that this “provide[s] the tip with a radiopaque region which maintains a low profile of the catheter, and without the need to employ extraneous marker bands” )Moberg, [0034]).

Regarding claim 16, the first and second embodiments of Hossack do not teach the glue holes are across a central longitudinal axis of the distal tip lumen. 
However, in the same field of endeavor, Moberg teaches the glue holes are across a central longitudinal axis of the distal tip lumen (“material acts to adhesively or otherwise engage the tip 10 to the catheter shaft 20” Moberg, [0036]; “radiopaque loaded adhesive 90 at least partially fills the cavity 60 about the catheter shaft 80 and affixes the catheter tip 10 to the catheter shaft 80” Moberg, [0039]; Fill ports, #50, are symmetrically placed on opposing sides of the tip, Moberg, Figs. 7 and 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second embodiments of Hossack’s teaching of a catheter with a tip with Moberg’s teaching of adhesive fill ports as Moberg explicitly states that this “provide[s] .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burg et al. (U.S. Pub. No. 2011/0270081), discloses an intravascular capsule comprising a support frame with a proximal end and a distal end having a base configured to at least partially encircle a support tube (Figs. 5, 6, 11, and 12), 
a distal tip having a distal end and a proximal end and a lumen extending from the proximal end to the distal end (Figs. 5, 6, 11, and 12)
a proximal cap having a distal end and a proximal end and a lumen extending from the proximal end to the distal end sized to be greater than the largest cross section dimension of the support tube (Figs. 5, 6, 11, and 12)
an exterior portion of the distal end of the proximal cap is scalloped or reduced relative to another exterior portion of the distal end of the proximal cap, thereby forming a scalloped portion or reduced portion, respectively (Figs. 4-6 and 10-12)
a proximal portion of the proximal cap lumen sized to have an inner diameter to accommodate the support tube, a sheath over the support tube dimensioned to provide a gap between the sheath and the support tube to allow passage of a cable and the sheath over the support tube is attached to an interior wall of a portion of the proximal lumen (Fig. 6)

Burkett et al. (U.S. Pub. No. 2014/0187874) discloses an intravascular imaging capsule comprising a support frame with a proximal end and a distal end having a base configured to at least partially encircle a support tube (Figs. 2-6 and 10-13)
a distal tip having a distal end and a proximal end and a lumen extending from the proximal end to the distal end (Figs. 2-6 and 10-13)

a proximal portion of the proximal cap lumen sized to have an inner diameter to accommodate the support tube, a sheath over the support tube dimensioned to provide a gap between the sheath and the support tube to allow passage of a cable (Figs. 2-6 and 10-13).

Burkett et al. (U.S. Pub. No. 2014/0187979) discloses an intravascular imaging capsule comprising a support frame with a proximal end and a distal end having a base configured to at least partially encircle a support tube (Figs. 1-2), 
a distal tip having a distal end and a proximal end and a lumen extending from the proximal end to the distal end (Figs. 1-2)
a proximal cap having a distal end and a proximal end and a lumen extending from the proximal end to the distal end sized to be greater than the largest cross section dimension of the support tube (Figs 1-2)
a proximal portion of the proximal cap lumen sized to have an inner diameter to accommodate the support tube, a sheath over the support tube dimensioned to provide a gap between the sheath and the support tube to allow passage of a cable (Figs. 1-2 and 4) and the sheath over the support tube is attached to an interior wall of a portion of the proximal lumen ([0038], [0050], [0070]-[0071], and Figs. 1-2 and 4)

Dausch et al. (U.S. Pub. No. 2014/0257105) discloses an intravascular imaging capsule comprising a support frame with a proximal end and a distal end having a base configured to at least partially encircle a support tube (Figs. 1, 2, 4), 
a distal tip having a distal end and a proximal end and a lumen extending from the proximal end to the distal end (Figs. 1, 2, 4)

an exterior portion of the distal end of the proximal cap is scalloped or reduced relative to another portion of the distal end of the proximal cap, thereby forming a scalloped portion or reduced portion, respectively (Figs. 1, 2, 4)
a proximal portion of the proximal cap lumen sized to have an inner diameter to accommodate the support tube, a sheath over the support tube dimensioned to provide a gap between the sheath and the support tube to allow passage of a cable and the sheath over the support tube is attached to an interior wall of a portion of the proximal lumen (Figs. 1, 2, 4).

Nair et al. (U.S. Pub. No. 2014/0180078) discloses an intravascular imaging capsule comprising a support frame with a proximal end and a distal end having a base configured to at least partially encircle a support tube (Fig. 1B), 
a distal tip having a distal end and a proximal end and a lumen extending from the proximal end to the distal end (Fig. 1B)
a proximal cap having a distal end and a proximal end and a lumen extending from the proximal end to the distal end sized to be greater than the largest cross section dimension of the support tube (Fig. 1B)
an exterior portion of the distal end of the proximal cap is scalloped or reduced relative to another portion of the distal end of the proximal cap, thereby forming a scalloped portion or reduced portion, respectively (Fig. 1B)
a proximal portion of the proximal cap lumen sized to have an inner diameter to accommodate the support tube, a sheath over the support tube dimensioned to provide a gap between the sheath and the support tube to allow passage of a cable and the sheath over the support tube is attached to an interior wall of a portion of the proximal lumen (Fig. 1B).

Burdette et al. (U.S. Pub. No. 2015/0209551) discloses an intravascular imaging capsule comprising a support frame with a proximal end and a distal end having a base configured to at least partially encircle a support tube (Figs. 2A-C and 3A-C), 
a distal tip having a distal end and a proximal end and a lumen extending from the proximal end to the distal end (Figs. 2A-C and 3A-C)
a proximal cap having a distal end and a proximal end and a lumen extending from the proximal end to the distal end sized to be greater than the largest cross section dimension of the support tube (Figs. 2A-C and 3A-C)
a portion of the distal end of the proximal cap is scalloped or reduced relative to another portion of the distal end of the proximal cap, thereby forming a scalloped portion or reduced portion, respectively (Figs. 2A-C and 3A-C)
a proximal portion of the proximal cap lumen sized to have an inner diameter to accommodate the support tube, a sheath over the support tube dimensioned to provide a gap between the sheath and the support tube to allow passage of a cable and the sheath over the support tube is attached to an interior wall of a portion of the proximal lumen (Figs. 2A-C and 3A-C).

Erbele (U.S. Patent No. 5938615, see also Erbele U.S. Patent No. 5368037), discloses an intravascular imaging capsule comprising a support frame with a proximal end and a distal end having a base configured to at least partially encircle a support tube (Figs. 1-8C), 
a proximal facing shoulder mount (Figs. 1-8C)
a distal tip having a distal end and a proximal end and a lumen extending from the proximal end to the distal end (Figs. 1-8C)
a proximal cap having a distal end and a proximal end and a lumen extending from the proximal end to the distal end sized to be greater than the largest cross section dimension of the support tube (Figs. 1-8C)

a portion of the distal end of the proximal cap is scalloped or reduced relative to another portion of the distal end of the proximal cap, thereby forming a scalloped portion or reduced portion, respectively (Figs. 1-8C)
a proximal portion of the proximal cap lumen sized to have an inner diameter to accommodate the support tube, a sheath over the support tube dimensioned to provide a gap between the sheath and the support tube to allow passage of a cable and the sheath over the support tube is attached to an interior wall of a portion of the proximal lumen (Figs. 1-8C).

Barlow (U.S. Patent No. 5456259), discloses an intravascular imaging capsule comprising a support frame with a proximal end and a distal end having a base configured to at least partially encircle a support tube (Figs. 15-16), 
a proximal facing shoulder mount (Figs. 12-13)
a distal tip having a distal end and a proximal end and a lumen extending from the proximal end to the distal end (Figs. 15-16)
a proximal cap having a distal end and a proximal end and a lumen extending from the proximal end to the distal end sized to be greater than the largest cross section dimension of the support tube (Figs. 15-16)
a distal portion of the lumen is sized to fit over a portion of the proximal facing shoulder mount,
a portion of the distal end of the proximal cap is scalloped or reduced relative to another portion of the distal end of the proximal cap, thereby forming a scalloped portion or reduced portion, respectively (Figs. 12-13 and 15-16)
a proximal portion of the proximal cap lumen sized to have an inner diameter to accommodate the support tube, a sheath over the support tube dimensioned to provide a gap between the sheath and the support tube to allow passage of a cable and the sheath over the support tube is attached to an interior wall of a portion of the proximal lumen (Figs. 15-16).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./             Examiner, Art Unit 3793   

/CHRISTOPHER KOHARSKI/             Supervisory Patent Examiner, Art Unit 3793